DETAILED ACTION
This final office action is in response to claims filed 07/29/2021.
Claims 1 and 9-10 have been amended. Claim 19 has been cancelled. Claims 1-7, 9-18, and 20 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The examiner has interpreted the status of claim 7 to be Previously Presented instead of Currently Amended because claim 7 recites “sets” in the claims filed 09/24/2020.

Response to Arguments
The applicant's prior art arguments have been fully considered but they are not persuasive. The applicant argues:
In contrast, amended claims 1, 9 and 10 require that when an input operation intended for ending the character input, the keyboard ends the character input, and the processor ends displaying the background image appearing in a keyboard display area on the screen of the display. Indeed, Bateman describes hiding the virtual keyboard 108 and makes no mention of the keyboard ending a 
Accordingly, Bateman also fails to cure what Won and Paek lacks with respect to amended independent claim 1 and similarly amended independent claims 9 and 10. Therefore, Won, Paek, and Bateman, alone or in combination, fail to disclose or suggest the claimed invention of amended independent claim 1 as a whole to a person skilled in the art applying common sense. Further, for similar reasons as discussed above with respect to amended independent claim 1, amended independent claims 9 and 10 also are not disclosed or rendered obvious to a person skilled in the art applying common sense. Accordingly, the Examiner's contentions and the cited art do not support an obviousness rejection of amended independent claims 1, 9, and 10. Accordingly, withdrawal of these rejections is respectfully requested.
However the examiner disagrees. Bateman teaches in [0037] that a swipe operation performed on a virtual keyboard causes the virtual keyboard to be removed from the display. Because the keyboard is removed from the display the user is not able to perform character input thus character input has ended. Although the virtual keyboard described in Bateman does not contain a background image, the modification of Won and Paek with Bateman teaches ending display of the background image appearing on the keyboard display area in response to the input operation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9-11, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Won (US 20170102871) in view of Paek (US 2017/0205992) in further view of Bateman (US 2011/0296333).
Regarding Independent Claim 1,
Won teaches a terminal with a non-transitory computer readable medium comprising an input device ([0025]: Computer storage media may be a part of a computing device), the terminal comprising:
a touchscreen panel configured to receive an input corresponding to a pressed position on a screen of a display via a pressed position detector ([0027]: A touch screen display functions as an input device for the user);
a processor coupled to a memory and the touchscreen panel ([0021], Fig. 1: Computing device includes system memory and a processor), wherein the processor is configured to:
display a key image associated with a keyboard on the screen of the display ([0037], Fig. 4: The soft input keyboard application is displayed on the touchscreen);
and set, in response to the input received by the processor, an input mode to a first input mode to receive the input as a character input based on the key ([0037], Fig. 4A: The soft input keyboard application includes a plurality of character keys that are selectable by the user) and to a second input mode to receive the input as a change input for changing the display mode of the keyboard, wherein the first input mode and the second input mode can be switched while the input is received ([0048], [0105]: Third application window 408 provides a command control to toggle display of the soft input keyboard with components displayed in the first application window and update display of the second application window by replacing with display of the soft key input keyboard).
	Won does not teach:
to display a key image associated with a keyboard on the screen of the display in a manner superimposed on a background image;
a second input mode to receive the input as a change input for changing a display form of the background image. 
wherein, when the processor detects an input operation intended for ending the character input, the keyboard ends the character input, and the processor ends displaying the background image appearing in a keyboard display area on the screen of the display.  
However, Paek teaches:
to display a key image associated with a keyboard on the screen of the display in a manner superimposed on a background image (Fig. 8: A background image is displayed underneath a software keyboard);
 ([0071]-[0073], [0093]-[0094]: A background keyboard customization interface is used to select an image from a plurality of images, adjust the image according to user preferences, and display the image underneath the keyboard).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Won and Paek so that a key image associated with a keyboard is superimposed on a background image and the second input mode is used to change a display form of the background image.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (see KSR, 550 U.S. at 416, 82 USPQ2d at 1395).
	Won and Paek do not teach:
wherein, when the processor detects an input operation intended for ending the character input, the keyboard ends the character input, and the processor ends displaying the background image appearing in a keyboard display area on the screen of the display.  
However, Bateman teaches when the processor detects an input operation intended for ending the character input, the keyboard ends the character input, and the processor ends displaying the entire keyboard on the screen of the display ([0037]: A gesture is used to hide the virtual keyboard, therefore the gesture is an operation to end character input). Accordingly, the combination of Won, Paek, and Bateman teaches “wherein, when the processor detects an input operation intended for ending the character input, the keyboard ends the character input, and the processor ends displaying the background image appearing in a keyboard display area on the screen of the display”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Won and Paek with Bateman so that an input operation ends the character input of the keyboard, and the processor ends displaying the background image appearing in a keyboard display area on the screen of the display.
One of ordinary skill in the art would be motivated to do so in order to have the virtual keyboard hidden when additional screen space is desired by the user (Bateman [0013]).

Regarding Dependent Claim 2,
Won, Paek, and Bateman teach the terminal according to claim 1. Paek further teaches wherein the first input mode is a mode to receive no input for changing the display form of the background image ([0076], Fig. 11: A keyboard with a background image is displayed outside of the keyboard customization interface), and the second input mode is a mode to receive no character input based on the key image ([0093]-[0094]: Keyboard customization interface is used to select and adjust images according to user preferences).  




Won, Paek, and Bateman teach the terminal according to claim 1. Paek teaches wherein the second input mode is a mode to receive the change input to enlarge or reduce the background image for changing the display form of the background image ([0072], Fig. 7: “the user can use user interface 702 to zoom in/out of image 704, reposition the image, adjust the horizontal/vertical boundaries of image 704, or the like”).

Regarding Dependent Claim 7,
	Won, Paek, and Bateman teach the terminal according to claim 1. Won teaches wherein when the processor sets the second input mode, the processor displays the key image in an unviewable manner on the screen of the display ([0060], Fig. 4G: In a second mode the keyboard is hidden).

Regarding Independent Claim 9,
	This claim is similar in scope as claim 1 therefore it is rejected using the same rationale.

Regarding Independent Claim 10,
	This claim is similar in scope as claim 1 therefore it is rejected using the same rationale.

Regarding Dependent Claim 11,
This claim is similar in scope as claim 3 therefore it is rejected using the same rationale.


Won, Paek, and Bateman teach the terminal according to claim 1. Paek further teaches wherein the processor is further configured to activate the keyboard when the character input is selected, the keyboard determines the background image; generate a composite image by superimposing the key image on the background image; and display the composite image on the screen of the display ([0076]: The combined keyboard and background image are displayed when the user is finished using the keyboard customization interface).  

Regarding Dependent Claim 20,
Won, Paek, and Bateman teach the terminal according to claim 1. Won teaches wherein in either the first input mode or the second input mode, the processor also displays, in an input character display area, a string of characters currently being input (Fig. 10: A first mode displays the software input keyboard application displaying a string of characters. Fig. 4G shows a second mode that displays a string of characters).

Claims 4-5, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Won (US 2017/0102871) in view of Paek (US 2017/0205992) in view of Bateman (US 2011/0296333) in further view of Schneider (US 2015/0312631).
Regarding Dependent Claim 4,
Won, Paek, and Bateman teach the terminal according to claim 1, but do not teach the background image is a moving image, the second input mode is a mode to receive an input for 
However, Schneider teaches the background image is a moving image, to receive an input for changing a playback speed as the input for changing the display form of the background image ([0040]: “a user with an option to select and/or adjust the speed at which a slideshow transitions”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Won, Paek, and Bateman with Schneider so that the second input mode receives an input to change a playback speed of the background image.
	One of ordinary skill in the art would be motivated to do so in order to allow users to use customization options for the appearance of an animated background image.

Regarding Dependent Claim 5,
Won, Paek, Bateman, and Schneider teach the terminal according to claim 4. Schneider further teaches wherein the background image is an image associated with moving image content distributed by an external device and streamed ([0033]: The slideshow is generated by metadata received from the internet).  

Regarding Dependent Claim 12,
This claim is similar in scope as claim 4 therefore it is rejected using the same rationale.


Won, Paek, and Bateman teach the terminal according to claim 3, but do not teach wherein the background image is a moving image, the second input mode is a mode to receive the change for changing a playback speed, pausing a playback, or resuming the playback for changing the display form of the background image.
However, Schneider teaches wherein the background image is a moving image and to receive an input for changing a playback speed as the input for changing the display form of the background image ([0040]: “a user with an option to select and/or adjust the speed at which a slideshow transitions”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Won, Paek, and Bateman with Schneider so that the second input mode receives an input to change a playback speed of the background image.
	One of ordinary skill in the art would be motivated to do so in order to allow users to use customization options for the appearance of an animated background image.

Regarding Dependent Claim 15,
This claim is similar in scope as claim 7 therefore it is rejected using the same rationale.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Won (US 2017/0102871) in view of Paek (US 2017/0205992) in view of Bateman (US 2011/0296333) in further view of Srivastava (US 2009/0027346).

Won, Paek, and Bateman teach the terminal according to claim 1, but do not teach wherein the background image is an image associated with a telop.
However, Srivastava teaches wherein the background image is an image associated with a telop ([0063], Fig. 22: The virtual advertisement is superimposed over the touchpad as a logo or name of the advertiser; a telop is text superimposed on a screen therefore the virtual advertisement is an image associated with a telop).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Won, Paek, and Bateman with Srivastava so that the background image is associated with a telop.
One of ordinary skill in the art would be motivated to do so in order to provide advertisements to the user in an unobtrusive manner.

Regarding Dependent Claim 16,
This claim is similar in scope as claim 7 therefore it is rejected using the same rationale.

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Won (US 2017/0102871) in view of Paek (US 2017/0205992) in view of Bateman (US 2011/0296333) in view of Schneider (US 2015/0312631) in further view of Srivastava (US 2009/0027346).
Regarding Dependent Claim 14,

However, Srivastava teaches wherein the background image is an image associated with a telop ([0063], Fig. 22: The virtual advertisement is superimposed over the touchpad as a logo or name of the advertiser. A telop is text superimposed on a screen therefore the virtual advertisement is an image associated with a telop).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Won, Paek, Bateman, and Schneider with Srivastava so that the background image is associated with a telop.
One of ordinary skill in the art would be motivated to do so in order to provide advertisements to the user in an unobtrusive manner.

Regarding Dependent Claim 17,
This claim is similar in scope as claim 7 therefore it is rejected using the same rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLE DAHIR whose telephone number is (571)270-1493.  The examiner can normally be reached on 8:30AM-5:00PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.M.D./Examiner, Art Unit 2176                                                                                                                                                                                                        
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176